Title: From Thomas Jefferson to James Wood, [8 October 1780]
From: Jefferson, Thomas
To: Wood, James



[Richmond, October 8, 1780]

Mr. Martin receives body shirts and hunting shirts for the regiment of guards, clothing for the officers, and some for yourself. Your portion being not equal to what you expected it becomes my duty to explain it. On the discontinuance of the board of War the Executive finding that the method which had been followed of issuing individual orders for clothing had produced great inequality they determined from thence forward to make general issues only and under general rules which should be applied to all cases‥‥ I understand from Mr. Martin that it happens that you have received some clothing since the passing of the act, which (however you were in arrears before) it becomes necessary under the regulations to take it into account now.
